DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims (MPEP § 2173.06.II.).  In the present instance, several rejections to 35 USC 112(b) have been presented below.  It is unclear what the scope of the claims are as considerable speculation as to the meaning of the claims is required.  Therefore, a rejection to 35 USC 103(a) has not been made herein.
It is noted that a rejection to 35 USC 103(a) could potentially be made if the claims are amended such that there is no longer considerable speculation as to the scope of the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-10 in the reply filed on June 10, 2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of elected Claims 1-10 is provided below.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claim 1 recites the limitation “Pack” in line 1.  It appears the claim should recite “A pack” for grammatical purposes.
Claim 1 recites the limitation “Pack for the preparation of a food or beverage product comprising an insert and a container” in lines 1-2.  It appears the claim should recite “The pack for the preparation of a food or beverage product, the pack comprising an insert and a container” in order to directly refer to the term that the transitional phrase “comprising” modifies.
Claims 2-10 all recite the limitation “Pack for the preparation of a food or beverage product according to claim” in lines 1-2.  It appears the claim should recite “The pack for the preparation of a food or beverage product according to claim” for grammatical purposes.
Claim 4 recites the limitation “the tube” in line 2.  It appears the claim should recite “the essentially vertical tube” in order to maintain consistency with “an essentially vertical tube” recited in Claim 3, lines 2-3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the container being configured by at least one flexible sheet folded” in line 3.  It is unclear what is meant by the term “being configured by.”
Claim 1 recites the limitation “at least one flexible sheet folded in such a way to configure a container” in lines 3-4.  It is unclear what is meant by the term “configure a container.”  It is also unknown if the at least one flexible sheet that is folded requires any sealing element.  It is unknown how ingredients are capable of being stored within the container if the at least one flexible sheet does not contain a seal.
Claim 1 recites the limitation “the ingredients” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the insert” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “this insert” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the pack presenting a generally plane shape” in line 9.  It is unclear what is meant by the term “presenting” in the context of the claim.
Claim 1 recites the limitation “the lower side” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the volume” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the water introduced via the insert” in line 14.  There is insufficient antecedent basis for the water to be introduced via the insert.
Claim 1 recites the limitation “the channel” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the inner volume” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “this channel” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the height” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “it” in line 16.  It is unknown what structure “it” is associated with.
Claim 1 recites the limitation “the water exiting the channel” in line 17.  There is insufficient antecedent basis for water to exit the channel.
Claim 1 recites the limitation “the upper part of these” in lines 17-18.  There is insufficient antecedent basis for “the upper part.”  Additionally, it is unknown what structures are associated with “these.”
Claims 2-10 all recite the limitation “a food or beverage product” in lines 1-2.  It is unclear if this refers to “a food or beverage product” recited in Claim 1, lines 1-2 or to an entirely different food or beverage product.  For purposes of examination Examiner interprets the claims to refer to the same food or beverage product.
Claim 2 recites the limitation “the height of the inlet channel” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the height of the total volume of the container” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “wherein the tube configuring the inlet channel” in line 2.  It is unknown what is meant by the term “configuring” in the context of the claim.
Claim 5 recites the limitation “the at least one flexible sheet configuring the container” in line 3.  It is unknown what is meant by this limitation.
Claim 6 recites the limitation “close communication” in lines 3-4.  The term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation “the inner volume” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “its” in line 3.  It is unknown what structure is associated with “its.”
Claim 7 recites the limitation “the part” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the information” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the process parameters” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations “the temperature” in line 3, “the time” in line 3, and “the pressure” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Clarification is required.
Claims 3 and 8 are rejected as being dependent on a rejected base claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kugelmann US 2005/0078887 discloses a flexible pack (pouch 1) comprising a container and an insert (hose 4) arranged at a lower side of the pack (pouch 1) and an inlet channel arranged at an inlet chamber (section 4a) and extending vertically inside of a volume of the container (‘887, FIG. 1) (‘887, Paragraphs [0028]-[0029]).

    PNG
    media_image1.png
    949
    839
    media_image1.png
    Greyscale

Pellergini et al. US 2019/0002194 discloses a pack comprising an insert and a container formed from at least one flexible sheet wherein the insert comprises an inlet channel arranged at an inlet chamber and an air inlet (gaseous fluid injection inlet 102) providing air from outside of the pack and into the volume of the container (‘194, FIG. 1) (‘194, Paragraphs [0041] and [0043]).
Pelligrini US 2020/0361701 discloses a pack (food or beverage pack 100) comprising a container (food or beverage container 20) and an insert (fitment assembly 10) (‘701, FIG. 1) (‘701, Paragraphs [0043]-[0045]) wherein the insert (fitment assembly 10) comprises at least two parts (arms 37, 38) moveable with respect to each other providing open or close communication with the inner volume of the container (food or beverage container 20) (‘701, FIG. 9A) (‘701, Paragraph [0066]).
Boyd et al.US 2002/0048621 discloses a pack (packet 10) for the preparation of a beverage (coffee) (‘621, Paragraphs [0023]-[0024]) wherein the pack (packet 10) comprises a container comprising identification means (machine interpretable feature 30) with information on process parameters for the preparation of the beverage product (coffee) wherein the process parameters comprises a total volume of water to introduce (fluid volume), the temperature of the water, the time of preparation (contact time), and the pressure at which the water is introduced (‘621, FIG. 2) (‘621, Paragraph [0030]).

    PNG
    media_image2.png
    367
    1429
    media_image2.png
    Greyscale

Christine US 4,452,378 discloses a flexible pack comprising a container and an insert (fitment 18) disposed at a lower side of the pack wherein water is introduced through the insert via an inlet channel (tubular portion 19) (‘378, FIG. 1) (‘378, Column 3, lines 38-48).
Steer et al. US 5,226,564 discloses a flexible pack (bag 40) comprising a container and an insert (block 45) disposed at a lower side of the pack (bag 40) and an inlet channel (first tube 46) extending vertically inside a volume of the container (‘564, FIGS. 13-14) (‘564, Column 4, lines 46-55).

    PNG
    media_image3.png
    941
    834
    media_image3.png
    Greyscale


GB 773342 discloses a flexible pack (flexible container 10) comprising a container and an insert (block 45) disposed at a lower side of the pack (flexible container 10) and an inlet channel (tubing 14) extending vertically inside a volume of the container (‘342, FIG. 1) (‘342, Page 2, lines 11-26).

    PNG
    media_image4.png
    758
    1192
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792